Appellant by its motion for rehearing argues with great zeal that this court erred in affirming the judgment appealed from and in not here rendering judgment for it upon the findings of the jury, copied in the original opinion, and again presents its nine assignments of error as briefed, and urges them by voluminous separate argument, and asks that the question be certified to the Supreme Court in case we do not grant his prayer to render.
Speaking for myself, I concur in the affirmance of the judgment for the following reasons, taking up the assignments and propositions as I consider they relate to each other, or are separate and distinct propositions of law: The first, second, and sixth are that judgment should have been rendered for appellant upon the findings in response to special issues 16 and 18. By the sixteenth the jury found that the gas was cut off at the stopcock or cut-off at or near the street curb adjacent to the Leighton property on September 14, 1917. This was the date upon which the company's agent detached the gas from the premises occupied by appellee, and by their answer to the eighteenth they found that at the time, September 14, 1917, the gas was detached, there was no gas escaping through the supply pipe under the house, because, it is argued, in the absence of any evidence showing the defendant had since opened it, it must be attributed to an intervening independent cause; and, in the absence of all testimony as to what the agency was, the judgment should have been for the defendant. I am of the opinion that appellees' suggestion that the defendant did not plead intervening cause, and therefore could not prove it under general denial, is of no force, for the reason that whether the defense could have been or was proven under a general denial or not is not the question presented here, but is that these findings are in effect a finding in favor of defendant. To this proposition I cannot accede. These findings could not be construed to mean that some third person not connected with defendant company tampered with the stopcock at the curb, and thereby became the immediate cause of the escape of gas and the consequent explosion.
These findings are of mere evidentiary facts, and in no sense ultimate facts upon which a judgment could be predicated. In fact, this last observation applies to all issues submitted by the charge, and there is not in my opinion a finding, or findings, by the jury which could be the basis for a judgment for either party. For that reason appellant's eighth assignment to this effect could properly be sustained, and the cause reversed, but for the fact that appellant expressly says:
"The question of reversing and remanding this cause for a new trial is not raised, and appellant would object to such a disposition of the case."
So the presumption obtains in favor of the judgment that the trial court properly found actionable negligence under the evidence adduced, and the other assignments which charge that the court erred in rendering judgment for plaintiff, and in refusing to render judgment for defendant upon named theories, are disposed of by what is said of the eighth; for there is nothing in the record to disclose upon what theory the court rendered its judgment except the assertions in appellant's brief.
No good reason occurs to me or in my opinion is suggested why this case should be certified, so agree that both the motion for rehearing and to certify be overruled.